ALLOWABILITY NOTICE
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 1/20/2022, with respect to the Hovan reference in view of the claim amendments have been fully considered and are persuasive.  The rejections of 10/22/2021 have been withdrawn. 
Applicant’s amendments to the claims have overcome many of the objections and 112 rejections lodged in the previous office action.  Any outstanding issues have been addressed in the Examiner’s Amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura, Reg No. 62970 on 3/4/2022.
The claims have been amended as follows: 
In Claim 1, line 7, “first mid-seal disk” has been changed to “second mid-seal disk”
In Claim 20, line 2, “the radial diffuser vanes” has been changed to “the plurality of radial diffuser vanes”.
Allowable Subject Matter
Claims 1-6, 8-9, and 17-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745